Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered February 22, 1984, convicting him of robbery in the second degree, criminal possession of a weapon in the third degree, and unauthorized use of a motor vehicle in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony of the complainant, who had ample opportunity to view the defendant during the commission of the crime, was, in and of itself, sufficient to support the defendant’s conviction (see, People v McCrimmon, 131 AD2d 598). The trier of fact was entitled to give great weight to the complainant’s testimony and to reject that of the defendant and his alibi witnesses (see, People v McCrimmon, supra).
We have considered the defendant’s other contentions, including those in his pro se brief, and find them to be without merit. Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.